Citation Nr: 9924597	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  95-02 958	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for asthma and reactive 
airway disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from April 1989 to October 
1989.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In April 1997, the Board remanded the case to the 
Chicago RO, and while the case was in remand status the 
veteran moved to Oklahoma.  The RO in Muskogee, Oklahoma, has 
returned the case to the Board for further appellate 
consideration.  


FINDING OF FACT

The veteran's asthma and reactive airway disease is not more 
than mild; he does not require daily inhalational or oral 
bronchodilator therapy or anti-inflammatory medication.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
asthma and reactive airway disease have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6602 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), in that it is plausible.  Further, the Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  In this 
regard, the Board notes that the veteran was scheduled for a 
VA clinical examination and pulmonary function tests 
following the April 1997 remand.  Review of the record shows 
that the veteran appeared for the September 1998 clinical 
examination, but he failed, without explanation, to report 
for the pulmonary function tests scheduled in October 1998.  
A copy of the notice informing the veteran of the date, time 
and location of the pulmonary function testing is not of 
record.  However, the Board points out that the RO had 
rescheduled the examinations at the veteran's request and 
that neither the veteran nor his representative has alleged 
that the veteran failed to receive notice of the pulmonary 
function tests.  In addition, the veteran was informed of his 
failure to report for the pulmonary function testing by the 
supplemental statement of the case dated in October 1998, and 
there is no indication that this supplemental statement of 
the case was returned as undeliverable or that the veteran's 
address of record changed subsequent to June 1997, when he 
last reported his address.  

The veteran did not respond to the supplemental statement of 
the case, and it is only now that his representative has 
requested that another examination be scheduled arguing there 
has been insufficient notice to the veteran of the result of 
his failure to report for an examination.  The Board notes, 
however, that the veteran has not shown good cause for his 
failure to appear for the previously scheduled pulmonary 
function tests.  The duty to assist is not a one-way street, 
and an appellant must do more than wait passively for 
assistance when he has information essential to his claim.  
Wood v. Derwinski, 1 Vet. App. 190 (1990).  In this case, the 
Board finds that the veteran's claim may be fairly rated 
based on the evidence of record, including the September 1998 
clinical examination report, and will not further delay its 
decision.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected asthma and reactive airway 
disease.  The Board has found nothing in the historical 
record that would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations warranting an exposition of 
remote clinical histories and findings pertaining to this 
disability.  

Briefly, as noted in the introduction, the veteran's service 
ended in October 1989.  The veteran filed his application for 
service connection, and his claim was granted with a 10 
percent rating for asthma and reactive airway disease 
effective from the day following separation from service.  
This 10 percent evaluation has remained in effect since that 
time.  The veteran now contends that his asthma is becoming 
progressively worse.  

At a VA examination in August 1994, the veteran reported that 
he experienced shortness of breath with moderate physical 
exertion.  He said he used a medi-haler and was on his second 
bottle of medi-haler since the beginning of the year.  He 
said his asthma was aggravated by hot, humid weather and that 
he could not stay outside for prolonged periods because he 
became dizzy and short of breath.  On physical examination, 
chest sounds were very clear, and the physician stated she 
heard no wheezing.  The heart had regular sinus rhythm and no 
murmur.  The apex beat was at the fifth intercostal space, 
left midclavicular line.  There was no cyanosis of the lips 
or fingernails.  The diagnosis was history of reactive airway 
disease.  

At the September 1998 VA examination, the veteran stated he 
had a cough productive of clear sputum, but occasionally of 
yellow sputum.  He said his coughing usually occurred in the 
morning and was worse on humid days.  He denied hemoptysis, 
and the physician said the veteran did not have anorexia.  
The veteran said he felt very short of breath with walking 
around the block, especially on a humid day.  He said he had 
two or three asthma attacks a week, usually lasting for five 
minutes.  He said that a lot of walking triggered this.  He 
also reported that he had full custody of his four-year-old 
son and trying to chase his son around the house aggravated 
his asthma.  The veteran denied going to the emergency room 
and stated he had not been admitted to the hospital for 
asthma.  He also reported that he does not have home oxygen.  
He stated that he used an over-the-counter inhaler, but did 
not remember its name.  He said he was on Proventil at one 
time, but was out of it.  He also said he was not on any 
pills.  

On physical examination in September 1998, the lungs revealed 
no rales or wheezes.  The chest expanded symmetrically.  The 
heart had a regular rate and rhythm without murmurs, gallops 
or rubs.  Extremities revealed no edema.  The physician 
stated that he looked at the veteran's claims file and found 
notes that the veteran had reactive airway disease while in 
the service.  The diagnosis was asthma.  The veteran did not 
report for pulmonary function testing.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Effective October 7, 1996, VA revised the criteria governing 
the rating of disabilities of the respiratory system.  See 61 
Fed. Reg. 46720 - 26731 (1996).  In Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), the United States Court of 
Appeals for Veterans Claims held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the previous regulations in making 
its decision of October 1994.  The November 1994 statement of 
the case referred to the regulations then in effect.  The 
Board remanded the case in April 1997 in order to provide the 
RO with the opportunity to decide the veteran's claim under 
the new rating criteria.  In its supplemental statement of 
the case dated in October 1998, the RO, applying the new 
schedular criteria, continued the denial of the veteran's 
claim.  Accordingly, there is no prejudice to the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993), and in light 
of Karnas, the Board will analyze the veteran's increased 
rating claim under both sets of criteria to determine if one 
is more favorable to the veteran.  

Under the former criteria, a 10 percent rating is warranted 
for bronchial asthma if symptoms are mild, with paroxysms of 
asthmatic-type breathing (high-pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  A 30 percent rating requires 
moderate symptoms involving rather frequent asthma attacks 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996).  

Under the revised criteria, a 10 percent rating is warranted 
when forced expiratory volume in one second (FEV-1) is 
between 71 and 80 percent of predicted, or; the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) is 71 to 80 percent, or; intermittent 
inhalational or oral bronchodilator therapy is required.  A 
30 percent rating is warranted if FEV-1 is 56 to 70 percent 
predicted, or; FEV-1/FVC is 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy is required, or; 
inhalational anti-inflammatory medication is required.  

The clinical evidence does not show more than mild bronchial 
asthma.  Because of the veteran's failure to cooperate, 
pulmonary function studies are not available.  However, 
physical findings on the VA clinical examinations were normal 
with no dyspnea.  The record does not show, and the veteran 
has not contended, that he requires anti-inflammatory 
medication.  The veteran alleges that he has frequent asthma 
attacks and uses an inhaler.  The Board notes, however, that 
the veteran has been requested by the RO to identify health 
care providers who may possess records supportive of his 
claim, but the veteran has failed to do so.  The record 
contains no medical evidence documenting treatment of the 
veteran for asthma with reactive airway disease during the 
period relevant to this claim.  Moreover, the record contains 
no other evidence that substantiates the veteran's 
contentions.  The Board must therefore conclude that the 
disability picture does not meet or more nearly approximate 
the criteria for an increased rating of 30 percent under 
either the rating criteria in effect prior to October 7, 
1996, or the criteria effective beginning on October 7, 1996.  
Accordingly, an increased rating is not warranted.  

The Board has also considered whether there should be 
referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1998).  There is no evidence that the veteran 
has at any time during the appeal period been hospitalized 
due to his asthma and reactive airway disease or that the 
disability has produced marked interference with employment.  
Further, the record does not indicate that the veteran's 
disability is unusual or exceptional.  Accordingly, in the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  


ORDER

A rating in excess of 10 percent for asthma and reactive 
airway disease is denied.  


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

